Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AFTER DELIVERY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE LENDER THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

PROMISSORY NOTE

     
 
  Date of Issuance
$300,000
  October 18, 2007

FOR VALUE RECEIVED, VIASPACE Inc., a Nevada corporation (the “Company”), hereby
promises to pay La Jolla Cove Investors, Inc., a California corporation (the
“Lender”), the principal sum of Three Hundred Thousand Dollars ($300,000) (the
“Principal Amount”), plus interest calculated pursuant to Section 1 below.
Unless earlier paid under the terms hereof, the principal and accrued interest
shall be due and payable by the Company on demand by the Lender at any time
after 60 days following the date hereof (the “Maturity Date”).

1. Interest. The Company promises to pay interest to Lender at the rate of Four
and Three-Quarters Percent (4.75%) per annum, simple interest, on the
outstanding principal amount of this Promissory Note (the “Note”), which
interest shall be calculated from the date of this Note, until the date on which
all amounts due and payable on this Note are paid in full or this Note is
otherwise cancelled, (the “Payoff Date”). Interest hereunder shall be paid on a
monthly basis, commencing on the 15th date of the month following the month of
issuance of this Note. All accrued and unpaid interest shall be due and payable
on the Payoff Date. All computations of interest shall be made on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Nothing contained in this Note shall require the
Company at any time to pay interest at a rate exceeding the maximum rate
allowable under California law and any payments in excess of such maximum shall
be refunded to the Company or credited to reduce the principal amount hereunder.

2. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Lender, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. Prepayment of
principal, in part or in full, together with accrued interest, may be made from
time to time in the sole discretion of the Company without the Lender’s consent.
All overdue accrued and unpaid interest to be paid hereunder shall be subject to
a late fee at an interest rate of 10% per annum in lieu of the interest
referenced in Section 1, which shall accrue daily from the date such interest is
due hereunder through and including the date of payment in full.

3. Recourse; Absolute Obligation. Each party hereto accepts and agrees that this
Note is a full recourse promissory note and that Lender may exercise any and all
remedies available to it under law. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, interest, and
accrued interest, as applicable, on this Note at the time, place, and rate, and
in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.

4. Events of Default.

(a) “Event of Default” means, wherever used herein, any of the following events
which occur while any portion of the principal or accrued and unpaid interest
due under the Note remains outstanding (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

(i) any default shall occur in the payment of (A) the principal amount of this
Note, or (B) interest, liquidated damages and other amounts owing to Lender on
this Note or any other obligation that the Company may have to Lender, whether
evidenced in this Note or otherwise, as and when the same shall become due and
payable which default has not been cured within three business days of the date
written notice from the Lender of such default is received by the Company;

(ii) the Company shall fail to observe or perform any other material covenant
contained in the Note which failure is not cured, if possible to cure, within
the earlier to occur of 5 days after notice of such failure sent by the Lender;

(iii) a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any agreement between the Company and Lender (collectively, the “Transaction
Documents”) or (B) any other material agreement lease, document or instrument to
which the Company or any Subsidiary (as defined below) thereof is obligated
where the aggregate amounts payable upon such default or defaults would exceed
$500,000;

(iv) any representation or warranty made in this Note, any other Transaction
Documents or in any other report, financial statement or certificate made or
delivered to the Lender shall be untrue or incorrect in any material respect as
of the date when made or deemed made;

(v) (i) the Company or any of its subsidiaries shall commence a case, as debtor,
a case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company or any Subsidiary thereof
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any Subsidiary thereof; or (ii) there is commenced a case against the
Company or any Subsidiary thereof, under any applicable bankruptcy or insolvency
laws, as now or hereafter in effect or any successor thereto which remains
undismissed for a period of 60 days; or (iii) the Company or any Subsidiary
thereof is adjudicated by a court of competent jurisdiction insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company or any Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(v) the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or (vi) the Company or any Subsidiary thereof shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (vii) the Company or any Subsidiary thereof shall
by any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or (viii) any corporate or other action is
taken by the Company or any Subsidiary thereof for the purpose of effecting any
of the foregoing;

(vi) the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Company in an amount
exceeding $250,000, that (a) involves an obligation materially greater than now
exists and (b) results in such indebtedness being declared due and payable prior
to the date on which it would otherwise become due and payable;

(vii) the Company (i) shall be a party to any Change of Control Transaction (as
defined below) or at any time while this Note is outstanding, (A) the Company
effects any sale of all or substantially all of its assets in one transaction,
or a series of related transactions, (B) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of the Company’s Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (C) the Company effects any
reclassification of its Common Stock or any compulsory share exchange pursuant
to which the Company’s Common Stock is effectively converted into or exchanged
for other securities, cash or property (in any such case, a “Fundamental
Transaction”), (ii) shall agree to sell or dispose of all or in excess of 50% of
its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or (iii) shall redeem or repurchase
more than ten percent (10%) of its outstanding shares of Common Stock or other
equity securities of the Company;

(viii) the Common Stock of the Company shall no longer be traded in the over the
counter market via the “pink sheets” or not otherwise be listed for trading on
the NASDAQ OTCBB (the “Trading Market” or, to the extent the Company becomes
eligible to list its Common Stock on any other national security exchange or
quotation system, upon official notice of listing on any such exchange or
system, as the case may be, it shall be the “Trading Market”) or suspended from
trading on the Trading Market, and shall not be reinstated, relisted or such
suspension lifted, as the case may be, within five (5) days;

(ix) the Company shall fail to timely file all reports required to be filed by
it with the United States Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Exchange Act (as defined below), or otherwise
required by the Exchange Act; or

(x) any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unvacated, unabandoned or unstayed for a period of 45
calendar days.

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest, and
other amounts owing in respect thereof, through the date of acceleration shall
become immediately due and payable in cash. Commencing five days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, the interest rate on this Note shall accrue at an interest rate equal
to 10% per annum. Upon the payment in full of this Note (including any accrued
but unpaid interest and liquidated damages) the Lender shall promptly surrender
this Note to or as directed by the Company. In connection with such acceleration
described herein, the Lender need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.

A “Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by
the Company.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder) (the “Exchange Act”) of effective control (whether through legal or
beneficial ownership of capital stock of the Company, by contract or otherwise)
of in excess of 50% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind (each a “Person”), or any
Person merges into or consolidates with the Company and, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a two year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.

5. Amendments and Waivers. This Note may not be amended without the prior
written consent of each of the Company and the Lender. Any waiver by the Company
or the Lender of a breach of any provision of this Note shall not operate as or
be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Note. The failure of the Company or the
Lender to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Note. Any waiver by the Company or the Lender must be in writing. Any
amendment or waiver effected in accordance with this Section 5 shall be binding
upon Lender and Lender’s successors and assigns. Notwithstanding the foregoing,
this Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Lender surrendering the
same. No service charge or other fees will be payable for such registration of
transfer or exchange.

6. Transmittal of Notices. Except as may be otherwise provided herein, any
notice or other communication or delivery required or permitted hereunder shall
be in writing and shall be delivered personally, or sent by telecopier machine
or by a nationally recognized overnight courier service, and shall be deemed
given when so delivered personally, or by telecopier machine or overnight
courier service as follows:

(1) If to the Lender, to:

          La Jolla Cove Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, California 92037

Telephone:
    858-551-8789  
Facsimile:
    858-551-8779  



  (2)   If to the Company, to:

         
VIASPACE Inc.
        171 North Altadena Dr., Suite 101
Pasadena, California 91107

Telephone:
    626-768-3360  
Facsimile:
    626-578-9269  

Each of the Lender or the Company may change the foregoing address by notice
given pursuant to this Section 6.

7. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto. This Note may be
assigned by Lender in Lender’s sole discretion without the consent of the
Company. This Note may not be assigned by the Company without the prior written
consent of the Lender. Upon any such transfer of this Note by the Company or the
Lender, the Lender shall, upon notice, surrender this Note to the Company for
reissuance of a new note to the transferee. Any transfer of this Note may be
effected only pursuant to the terms hereof. The Lender and any subsequent holder
of this Note receives this Note subject to the foregoing terms and conditions,
and agrees to comply with the foregoing terms and conditions for the benefit of
the Company and any other Lenders.

8. Expenses. Should any party hereto employ an attorney for the purpose of
enforcing or construing this Note, or any judgment based on this Note, in any
legal proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party or parties thereto reimbursement for all
reasonable attorneys’ fees and all reasonable costs, including but not limited
to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not (collectively, “Costs”), and such reimbursement shall be included
in any judgment or final order issued in that proceeding. The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.

9. Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof and indemnity if requested, all reasonably satisfactory to the Company.

10. Remedies Not Waived. No course of dealing between the parties hereto or any
delay in exercising any rights hereunder shall operate as a waiver by such
party.

11. Additional Promissory Notes. The Lender shall fund, in exchange for the
simultaneous issuance by the Company of promissory notes in the same form as
this Note, $300,000 upon each date that is 30, 60, 90, 120 and 150 days after
the Date of Issuance of this Note (the “Additional Fundings”); provided however,
that in the event that Lender does not fund the amounts associated with any or
all of the Additional Fundings within 10 business days of the date such amounts
would otherwise be due, Lender shall pay an amount equal to $50,000 (the
“Non-Funding Penalty”) to the Company. The amount payable by the Lender to the
Company in connection with any damages, losses, claims or other amounts in
connection with the failure of the Lender to fund one or more of the Additional
Fundings shall not exceed $50,000 in the aggregate. Upon the payment of the
Non-Funding Penalty to the Company, the Lender shall have no further obligations
or duties under this Note or any promissory note associated with Additional
Fundings, if any, provided however, that the Company shall remain obligated and
bound by the terms and conditions of this Note and the promissory notes issued
in connection with any Additional Funding, if any, including without limitation
any obligation to repay any sums delivered in connection with such promissory
notes. The Company’s sole and exclusive remedy in the event that Lender fails to
fund any or all of the Additional Fundings shall be the right of the Company to
receive the Non-Funding Penalty from the Lender. In the event that any date upon
which any of the Additional Fundings is to occur falls on a national or state
holiday or a weekend, such funding shall not be due until the next business day.
The Company shall issue a promissory note, with the form of and terms of such
promissory note subject to and containing the same terms and conditions of this
Note in connection with each of the Additional Fundings (each such promissory
note referred to herein as a “Future Note,” and collectively as the “Future
Notes”), provided that none of the Future Notes shall contain the terms of this
Section 11. Each Future Note shall have a maturity date that is 60 days from the
date of issuance of such Future Note and shall bear interest at a rate of Four
and Three-Quarters Percent (4.75%) per annum.

12. Governing Law. This Note shall be governed by and construed under the laws
of the State of California as applied to other instruments made by California
residents to be performed entirely within the State of California.
Notwithstanding any provision of this Note to the contrary, this Note shall be
(to the extent necessary to satisfy the requirements of Section 22062(b)(3)(D)
of the California Financial Code) subject to the implied covenant of good faith
and fair dealing arising under Section 1655 of the California Civil Code. With
respect to any suit, action or proceedings relating to this Note, the Company
irrevocably submits to the exclusive jurisdiction of the courts of the State of
California sitting in San Diego and the United States District Court located in
the City of San Diego and hereby waives, to the fullest extent permitted by
applicable law, any claim that any such suit, action or proceeding has been
brought in an inconvenient forum. Subject to applicable law, the Company agrees
that final judgment against it in any legal action or proceeding arising out of
or relating to this Note shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which judgment shall be conclusive evidence thereof and the
amount of its indebtedness, or by such other means provided by law.

[Remainder of Page Intentionally Blank]

13.

1

Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile executions of this Note shall be deemed
original.

      LA JOLLA COVE INVESTORS, INC.
By:
  /s/ Travis Huff
 
   
Name:
  Travis Huff
 
   
Its:
  Portfolio Mgr.
 
   

     

      VIASPACE INC.     By: /s/ Amjad S. Abdallat
   
Name: Amjad S. Abdallat
 

Its: COO
 
   


4164447v.2

2